Citation Nr: 0620087	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-34 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston Salem, North Carolina

THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel





INTRODUCTION

The veteran had active service from July 1981 to January 
2003.

These matters come before the Board of Veterans Appeals 
(Board) on appeal of a September 2003 rating decision in 
which the RO granted service connection, assigned an initial 
10 percent disability rating for hypertension effective 
February 1, 2003, and assigned an initial 0 percent 
disability rating for a bilateral hearing loss effective 
February 1, 2003.  The veteran filed a Notice of Disagreement 
(NOD) in October 2003.  The RO issued a Statement of the Case 
(SOC) in February 2004.  The appellant filed a substantive 
appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) 
in September 2004.

A Board hearing was scheduled in January 2005.  The veteran, 
without explanation, failed to report for the scheduled 
hearing and, thus, is deemed to have withdrawn his hearing 
request. 38 C.F.R. § 20.704(d) (2005).  Accordingly, the 
Board will proceed with its review of this matter on the 
basis of the current record.  See 38 C.F.R. § 20.704(d).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that a remand 
of these matters is warranted. 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification and development action needed to render 
a fair decision on each claim on appeal has not been 
accomplished.  

The claims file includes a May 2003 notice letter that 
contains reference to all claims on appeal.  However, neither 
that letter nor any other RO notice letter explains what is 
needed to substantiate each claim for higher rating (i.e. 
appropriate evidence that each claim has increased in 
severity).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

Hence, a remand of these matters for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the appellant should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b) (3)) (West Supp. 
2004) (amending the relevant statute to clarify that VA may 
make a decision on each claim before the expiration of the 
one-year VCAA notice period).  The RO's letter should also 
invite the appellant to submit all pertinent evidence in his 
possession, and ensure that its notice to him meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the required notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish the appellant 
and his representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA as regards 
each claim on appeal.  The letter should 
include a the type of evidence necessary 
to substantiate each claim.  To ensure 
that the duty to notify the claimant what 
evidence will be obtained by whom is met, 
the RO's letter should request the 
appellant to provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matters 
on appeal that are not currently of 
record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

5.  If any benefit sought on appeal is 
not granted, the RO must furnish to the 
appellant and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2005).


